L

Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 1 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC! |
(Jomt Administration Requested)

Debtors.
Ref: Docket No. 13

 

 

INTERIM ORDER (J) AUTHORIZING DEBTORS TO (A) CONTINUE USING
EXISTING CASH MANAGEMENT SYSTEM, INCLUDING EXISTING BANK.
ACCOUNTS, (B) HONOR CERTAIN PREPETITION OBLIGATIONS RELATED
THERETO, AND (C) MAINTAIN EXISTING BUSINESS FORMS; (J WAIVING
THE REQUIREMENTS OF 11 U.S.C. § 345(b) FOR CAUSE; AND (IIT) GRANTING
RELATED RELIEF

Upon the motion (the “Motion” of the Boy Scouts of America and Delaware BSA,
LLC, the non-profit corporations that are debtors and debtors in possession in the above-
captioned chapter 11 cases (collectively, the “Debtors”) for entry of an interim order (this
“Interim Order”), pursuant to Bankruptcy Code sections 105(a), 345(b), 363(c)(1), 503 and 507,
Bankruptcy Rules 6003 and 6004, and Local Rule 2015-2, (i) authorizing the Debtors to
(a) continue to use their Cash Management System, including existing Bank Accounts and
Purchase Card Program, (b)honor certain prepetition obligations related thereto, and
(c) maintain their existing Business Forms; (ii) waiving the requirements of section 345(b) of the
Bankruptcy Code for cause with respect to the deposit accounts at Unauthorized Depositories
and the Investment Accounts; and (iii) granting related relief; and upon consideration of the First

Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

* All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion.

 
Case 20-10343-LSS Doc 83 Filed 02/20/20 Page 2 of 16

and 1334 and the Amended Standing Order of Reference from the United States District Court
for the District of Delaware, dated February 29, 2012; and this matter being a core proceeding
within the meaning of 28 U.S.C. § 157(b)(2); and the Debtors consent to the entry of a final
order by this Court under Article III of the United States Constitution; and venue of this
proceeding and the Motion in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and this Court having found that the relief requested in the Motion being in the best interests of
the Debtors’ estates, their creditors and other parties in interest; and this Court having found that
the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate
under the circumstances and no other notice need be provided; and this Court having reviewed
the Motion and having heard the statements in support of the relief requested therein at a hearing
before this Court (the “Hearing”); and all objections, if any, to the Motion having been
withdrawn, resolved or overruled; and the relief requested in the Motion being in the best
interests of the Debtors’ estates, their creditors and other parties in interest; and this Court having
determined that the legal and factual bases set forth in the Motion establish just cause for the
relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is
HEREBY ORDERED THAT:

1. The relief requested in the Motion is GRANTED on an interim basis as set forth
herein.

2, The Final Hearing on the Motion shall be held on March 24, 2020 at 10:30 a.m.,
prevailing Eastern Time. Any objections or responses to entry of a final order (the “Final
Order”) on the Motion shall be filed no later than 4:00 p.m., prevailing Eastern Time, on
March 17, 2020 (the “Objection Deadline”), and served on the following parties: (i) the Debtors,

Boy Scouts of America, 1325 West Walnut Hill Lane, Irving, Texas 75038, Attn: Steven P.

 

 
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 3 of 16

McGowan; (ii) proposed counsel to the Debtors, Sidley Austin LLP, 787 Seventh Avenue, New
York, New York 10019, Attn: Jessica C.K. Boelter, and One South Dearborn, Chicago, Illinois
60603, Attn: Matthew E. Linder; (iii) proposed co-counsel to the Debtors, Morris, Nichols, Arsht
& Tumnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington, Delaware
19899-1347, Attn: Derek C. Abbott; (iv) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox
35, Wilmington, Delaware 19801, Attn: David Buchbinder and Hannah M. McCollum; (v)
counsel to the prepetition Future Claimants’ Representative, Young Conaway Stargatt & Taylor,
LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S.
Brady and Edwin J. Harron; (vi) counsel to JPMorgan Chase Bank, N.A., Norton Rose Fulbright
US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932, Attn: Louis R. Strubeck and Kristian
W. Gluck; (vii) representatives of the prepetition Ad Hoc Committee of Local Councils,
Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attn:
Richard G. Mason and Joseph C. Celentino; (viii) counsel to the prepetition ad hoc group of
attorneys representing significant numbers of abuse victims, Pachulski, Stang, Ziehl & Jones
LLP, 10160 Santa Monica Blvd., 13th Floor, Los Angeles, California 90067, Attn: James I.
Stang; (ix) counsel to the County Commission of Fayette County (West Virginia), Steptoe &
Johnson PLLC, Chase Tower — 8th Floor, 707 Virginia Street East, Charleston, West Virginia
25301, Attn: John Stump; (x) counsel to any statutory committee appointed in these chapter 11
cases; and (xi) any party that has requested notice pursuant to Bankruptcy Rule 2002.

3. The Debtors are authorized pursuant to sections 105(a) and 363(c)(1) of the
Bankruptcy Code, to continue operating the Cash Management System, including the Bank
Accounts identified on the schedule attached hereto as Exhibit 1, substantially as depicted on the

funds flow diagram attached hereto as Exhibit 2.
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 4 of 16

4, The Debtors are further authorized to: (i) continue to use, with the same account
numbers, each of the Bank Accounts in existence as of the Petition Date, including each of the
accounts identified on Exhibit 1 attached hereto and need not comply with certain guidelines
relating to bank accounts set forth in the U.S. Trustee Operating Guidelines, including, without
limitation, the requirement to establish any segregated accounts for cash collateral and/or tax
payments; (ii) treat the Bank Accounts for all purposes as accounts of the Debtors as debtors in
possession; (iii) deposit funds in and withdraw funds from the Bank Accounts by all usual
means, including, without limitation, check, ACH transfer, wire transfer and other methods; (iv)
pay the Prepetition Bank Fees, in addition to any other Bank Fees for prepetition transactions
that are charged post-petition; (v) reimburse the Banks for any claims arising before, on or after
the Petition Date in connection with customer checks deposited with the Banks that have been
dishonored or returned as a result of insufficient funds; and (vi) pay any ordinary course Bank
Fees incurred in connection with the Bank Accounts and any related cash management, treasury
and accounting services, and to otherwise perform their obligations under any and all documents
and agreements governing the Bank Accounts and related cash management, treasury and
accounting services.

5. The Debtors shall maintain accurate and detailed records of all transfers,
including intercompany transfers, so that all transactions may be readily ascertained, traced,
recorded properly and distinguished between prepetition and post-petition transactions.

6. Nothing in this Interim Order shail in any way alter or impair the Banks’ rights
pursuant to any existing deposit and account agreements between the Debtors and the Banks,
including without limitation, any ability of the Banks to close the Bank Accounts pursuant to the

terms of such deposit and account agreements, but subject (to the extent applicable) to the
Case 20-10343-LSS Doc 83 Filed 02/20/20 Page 5 of 16

provisions of the automatic stay of section 362 of the Bankruptcy Code, and such deposit and
account agreements shall continue to govern the postpetition cash management relationship
between the Debtors and the respective Bank, and all of the provisions of such agreements,
including any termination and fee provisions thereof, shall remain in full force and effect, and
the Debtors and the Banks may, without further order of this Court, agree to and implement
changes to the Cash Management System and procedures related thereto in the ordinary course
of business, including the closing of Bank Accounts or the opening of new bank accounts,
subject to the notice requirements of paragraph 9 of this Interim Order.

7. The Banks’ are authorized, without the need for further order of this Court, to:
(i) continue to maintain, service and administer the Bank Accounts of the Debtors as debtors in
possession and provide related cash management, treasury and accounting services without
interruption and in the ordinary course; (ii) receive, process, honor and pay, to the extent of
available funds, any and all checks, drafts, wires, ACH transfers, credit card payments, other
electronic transfers or other items presented, issued or drawn on the Bank Accounts (collectively,
the “Disbursements’”); and (iii) debit or charge back the Bank Accounts for all undisputed
prepetition and post-petition Bank Fees; provided, however, that no Disbursements (excluding
any electronic fund transfers that the Banks are obligated to settle) presented, issued or drawn on
the Bank Accounts before the Petition Date shall be honored unless (1) authorized by order of
this Court; (ii) not otherwise prohibited by a “stop payment” request received by the Banks from
the Debtors; and (iii) supported by sufficient available funds in the Bank Account in question.

8, Any unrestricted funds that are deposited into any Bank Account on or after the

Petition Date (the “Postpetition Funds’) shall be deemed segregated from any unrestricted funds

 

+ The term “Banks,” as used in this Interim Order, shall include, in addition to the bank with which the Debtors
already maintain accounts, any other banks with which the Debtors open new accounts pursuant to the terms of this
Interim Order.
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 6 of 16

in any of the Bank Accounts as of the Petition Date (the “Prepetition Funds”). The Postpetition
Funds shall not be deemed “Collateral” (as defined in each respective Prepetition Loan
Document) of the Prepetition Secured Parties (each as defined in the Interim Cash Collateral
Order"), solely by virtue of being in the possession or control of the Prepetition Secured Parties.
The Prepetition Secured Parties, however, reserve all rights to assert that some or all of the
Prepetition Funds are Collateral of the Prepetition Secured Parties under the Prepetition Loan
Documents, and all rights of the Debtors and any other parties in interest to contest any such
assertions are similarly reserved.

9. In the course of providing cash management services to the Debtors, each of the
Banks at which the Bank Accounts are maintained is authorized, without further order of the
Court, to deduct the applicable Bank Fees from the appropriate accounts of the Debtors and to
charge back to the appropriate accounts of the Debtors any amounts resulting from returned
checks or other returned items, including returned items resulting from ACH transactions, wire
transfers, or other electronic transfers of any kind, regardless of whether such items were
deposited or transferred before, on, or after the Petition Date and regardless of whether the
returned items relate to prepetition or post-petition transfers.

10, Subject to the terms hereof, the Banks are authorized to accept, honor, and rely
upon all representations and directions of the Debtors with respect to whether any Disbursement
should be honored pursuant to any order of this Court, whether or not such Disbursements are
dated before, on, or after the Petition Date, No Bank shall be deemed in violation of this Interim

Order or any other order of this Court or have any liability to any party for honoring any

 

“ For purposes of this Interim Order, the term “Interim Cash Collateral Order” shail mean the Interim Order (2)
Authorizing the Debtors to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363; (1) Granting Adequate Protection
to the Prepetition Secured Party Pursuant to II U.S.C. §§ 103{A), 361, 362, 363, 503 and 307; (HD) Scheduling a
Final Hearing Pursuant to Bankruptcy Rule 4001(B); and (IV) Granting Related Relief.

6

 

 
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 7 of 16

Disbursement (i) at the direction of the Debtors, (it) in the good-faith belief that the Court has
authorized such Disbursement to be honored or (iii) as a result of an innocent mistake. The
Debtors shall notify each Bank for each Bank Account maintained at such Bank of any checks
that are to be dishonored by such Bank, which checks may include those issued after the Petition
Date as well as those issued prior to the Petition Date, and the Debtors direct the Bank to honor
all other checks in accordance with the terms of this Interim Order.

11. The Debtors are authorized to implement any changes to the Cash Management
System as they may deem necessary and appropriate in their discretion, in the ordinary course of
business to the extent permitted by any financing or cash collateral order entered into in these
chapter 11 cases, including to open any new bank accounts or close any Bank Accounts;
provided, however, that the relief granted in this Interim Order is extended to any new bank
account opened by the Debtors after the date hereof, which account shall be deemed a Bank
Account, and the Debtors shall give notice prior to 15 days of such action to the U.S. Trustee,
JPM, and any statutory committees appointed in the chapter 11 cases; provided further that the
Debtors shall only open any such new bank accounts at banks that have executed a Uniform
Depository Agreement with the U.S. Trustee, or at such banks that are willing to immediately
execute such an agreement.

12. The Banks are authorized to (i) honor the Debtors’ directions with respect to the

opening of any additional bank account or the closing of any Bank Account and (ii) accept and

hold the Debtors’ funds in accordance with the Debtors’ instructions; provided, however, that the
Banks shall not have any liability to any party in connection with their reliance on such

representations.
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 8 of 16

13. The requirements of section 345(b) of the Bankruptcy Code are hereby suspended
for sixty (60) days solely to allow the Debtors to maintain (a) the Investment Accounts and
(b) the fourteen (14) non-investment Bank Accounts at BB&T, CBIC, Charles Schwab, First
Bank VI, InBank, Merrill Lynch, RBC, Scotiabank, and US Bank; provided that if the balance of
any non-investment account at any one of those Banks exceeds $250,000, the Debtors shall
sweep all funds in excess of that amount into one or more of the Debtors’ Bank Accounts that is
a signatory to a Uniform Depository Agreement in a form prescribed by the U.S. Trustee.

14. For Banks at which the Debtors hold Bank Accounts that are party to a Uniform
Depository Agreement with the Office of the United States Trustee for the District of Delaware,
within fifteen (15) days of the date of entry of this Interim Order the Debtors shall (a) contact
each Bank, (b) provide the Bank with each of the Debtors’ employer identification numbers and
(c) identify cach of their Bank Accounts held at such Banks as being held by a “debtor in
possession” in a bankruptcy case.

15. For Banks at which the Debtors hold Bank Accounts that are not party to a
Uniform Depository Agreement with the Office of the United States Trustee for the District of
Delaware, the Debtors shall either (i) transfer funds to a bank that has executed a Uniform
Depository Agreement with the Office of the United States Trustee for the District of Delaware,
or (ii) use their good-faith efforts to cause the Banks to execute a Uniform Depository
Agreement in a form prescribed by the Office of the United States Trustee within thirty (30) days
of the date of this Order. The U.S. Trustee’s rights to seek further relief from this Court on
notice in the event that the aforementioned Banks are unwilling to execute a Uniform Depository

Agreement in a form prescribed by the U.S. Trustee are fully reserved.
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 9 of 16

16. This Interim Order does not independently authorize (i) any intercompany
lending, (ii) the payment of any intercompany receivables, or (iii) any other intercompany
transfers.

17. The Debtors are authorized to continue the Purchase Card Program and to use,
and to authorize their employees to use, subject to the terms and conditions of the Purchase Card
Program existing as of the Petition Date, the cards issued pursuant to those Purchase Card
Program (the “Purchase Cards’’) in the ordinary course of business, on a post-petition basis, and
to pay any and all amounts incurred in the ordinary course of business and consistent with past
practices in connection with the Purchase Cards that arose or may arise after the Petition Date,
and to pay all amounts incurred in connection with all Purchase Card Program that arose on or
priot to the Petition Date. All obligations arising from the prepetition and post-petition usage of
Purchase Cards may be offset against the respective payments in the ordinary course of business
without further order of this Court.

18. The Debtors are authorized to use their existing Business Forms substantially in
the form existing immediately before the Petition Date, without reference to their status as
“Debtors in Possession” until the Debtors’ supply of existing Business Forms is exhausted;
provided, however, that with respect to checks that the Debtors or their agents print themseives,
the Debtors shall begin printing such checks and letterhead with the designation “Debtor in
Possession” and the corresponding number of the lead bankruptcy case on all such checks within
15 days of the date of entry of this Interim Order.

19. Notwithstanding the Debtors’ use of a consolidated cash management system, the
Debtors shall calculate quarterly fees under 28 U.S.C. § 1930{a)(6) based on the disbursements

of each Debtor, regardless of which entity pays those disbursements.
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 10 of 16

20. Within three business days from the date of entry of this Interim Order, the
Debtors will serve a copy of this Interim Order to the Banks at which the Bank Accounts are
maintained and will request that each Bank internally code each of the Bank Accounts as “debtor
in possession” accounts.

21. Notwithstanding the relief granted in this Interim Order and any actions taken
pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the
validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ right to
dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any
prepetition claim; (d) an implication or admission that any particular claim is of a type specified
or defined in this Interim Order or the Motion; (e) a request or authorization to assume any
prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a
waiver or limitation of the Debtors’ rights under the Bankruptcy Code or any other applicable
law; or (g) a concession by the Debtors that any liens (contractual, common law, statutory, or
otherwise) satisfied pursuant to the Motion are valid, and the Debtors expressly reserve their
rights to contest the extent, validity, or perfection or seek avoidance of ali such liens.

22. The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b)
because the relief granted in this Interim Order is necessary to avoid immediate and irreparable
harm to the Debtors’ estates.

23. Notice of the Motion shall be deemed good and sufficient notice of such Motion,
and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are waived by such notice.

24. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Interim Order are immediately effective and enforceable upon its entry.

10
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 11 of 16

25. The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.
26. This Court retains exclusive jurisdiction with respect to all matters arising from or
related to the implementation, interpretation and enforcement of this Interim Order,

— : i
Dated: L b Ab , 2020 Hf hewes a,
Wilmington, Delaware 6 WME é neue

“THE HON. LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

1
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 12 of 16

Exhibit I

Bank Accounts
 

Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 13 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i. | JPM 7968 Donations Account

2. | JPM 0669 Inactive Depository Account

3. | JPM 6428 Controlled Debit Account

4. | JPM 0943 Adequate Assurance Account

5. | JPM 1724 Primary Concentration Account

6. | JPM 1533 Conference Events Disbursement Account
7. | JPM 8433 Primary Disbursement Account

8. | JPM 0978 Payroll Account

9. | IPM 6479 Credit Card Depository Account

10. | JPM 8973 L/C Cash Collateral Account

li. | JPM 0182 Endowment Withdrawal Account

12. | Bank of America 4519 Health Benefits Disbursement Account
13. | JPM 9450 Health Benefits Disbursement Account
14. | BlackRock 9074 Insurance Deductible Investment Account
15. | Federated A775 General Working Fund Investment Account
16. | Goldman Sachs 3001 Restricted Donations Investment Account
L7. | Goldman Sachs 3002 Local Council Unemployment Investment Account
18. | IPM 2075 Premium Contribution Investment Account
19.1} JPM 0208 GLIP Concentration Account

20. | JPM 0224 GLIP Disbursement Account

21, | Bank of America 5703 HAF Depository Account

22, | Bank of America 5716 HAF Disbursement Account

23. | Scotiabank 2418 HAF Operating Account

24, | CIBC 6370 HAF Operating Account

25, | First Bank VI F272 HAF Depository Account

26, | First Bank VI 4153 HAF Disbursement Account

27, | Wells Fargo 1321 HAF Depository Account

28. | JPM 3711 HAF Depository Account

29. | RBC 1031 HAF Depository Account

30. | RBC 8741 HAF Disbursement Account

31. | JPM 5039 HAF Disbursement Account

32. | InBank 0538 HAF Depository Account

33. | JPM 2515 HAF Depository Account

34. | JPM 3869 LAF Disbursement Account

35, | InBank 0013 HAF Disbursement Account

36, | InBank 0013 HAF Disbursement Account

37, | JPM 2677 SBRSA Account

38. | JPM 2609 HAF Depository Account

39. | JPM 1889 HAF Disbursement Account

40. | BlackRock 6828 SBRSA Investment Account

 

 

 

 

 
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 14 of 16

 
 

Summit Investment Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4}. | Goldman Sachs 3003

42. | Goldman Sachs 3004 Estate Distributions Investment Account

43. | JPM 1422 Merchandise Depository Account

44. | JPM 0828 Merchandise Depository Account

45. | Bank of America 2874 Merchandise Depository Account

46, | Fifth Third 2245 Merchandise Depository Account

47, | PNC 2908 Merchandise Depository Account

48, | Regions Bank 1445 Merchandise Depository Account

49. | TD Bank 1683 Merchandise Depository Account

50. | Wells Fargo 0908 Merchandise Depository Account

51, | BB&T 3719 Merchandise Depository Account

52. | USBank 4080 Merchandise Depository Account

53. | USBank 0658 Merchandise Depository Account

54. | Banco Popular 0627 Merchandise Depository Account

55. | Merrill Lynch 2802 Brokerage Account

56. | Charles Schwab 8792 Brokerage Account

37. | Northern Trust 5236 RBT Investment Account

58. | Northern Trust 3247 RBT Investment Account

59, | State Street 7068 Unrestricted Endowment Investment Account
60. | State Street 6979 Unrestricted Endowment Investment Account
61, | IPM 3535 Delaware General Account

62. | Fidelity N/A Deferred Compensation Investment Account
63. | State Street 1265 Gift Annuity Investment Account

64. | State Street 1388 Gift Annuity Investment Account

65. | Bank of America 7760 Merchandise Depository Account

66. | Bank of America 2056 Conference Events Depository Account

 

 

 

 

 

 
Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 15 of 16

Exhibit 2

Funds Flow Diagram
     

1 Lr ue BION df
~ LSOdId-04v2-LIG3H3"
«- BoLaiuy 40 sinogs Aog

 

S$|IDUNOD [BIC] Jy PayWsad Sl YO!4R JO JUNOIZe gns = (Z)
ayep Suljij Aq quewJop aq oj pajediaiuewnozy = (T)
ByIOUINGY

 

 

 

 

9S0¢—Boawly jo yUueg EveQ—UesIOW df

eee

s]unoosy uweaLY |,

 

 

 

 

 

 

 

 

 

I SOTT T8315 33215 i i SdOHS £N10$ L1S0d30 SLNIAJ “SNOD JONVYENSSY ILYNOsdy

! ALINNNY LAI9 i¢ 1 POOE-SUPES UEMPIOD eauiauly 10 sinose Ao eaLauy JO sinoas Aog Boal JO sINOIs Aog

! edlawy Jo synoag Aog sso I SNOLLNAlMISIC 31v1S3 co] , 40 SynOIs 40g x

ne | | eqJauy Jo sinoxg Aog st nn Guosesuevevavevssevesssovesveeraoy 4
ne | gage / SOSO—LesuoW df

 

 

                     

 

SIXOGNIO YY
edewy 20 sjnoIs Aog

 

ZOBZ—UdUAT [[48 A)
INNODDV Z9VHINONS
eoLeuly JO synoas Aog

 

 

 

 

 

 

 

 

SeSe—uesiow df
"asic JUVMWI3C
ITI ¥Sd Wemelag

 

 

ZELB—EMUS sayzeyy
INNO3SD¥ S9OVesNONS
edWawy 40 sinoas Aog

 

 

 

 

 

 

 

 

 

I SLOT UBIO df !
! “HL NOS INIA Yd I
yj Bday fo s}noag Aog |

We se ee ms ol

 

 

        
    

 

 

 

PELE —uesIOW df
WEE CPR teh ait lems:
eB arm ees Lise cats |

 

$£06—4IOY AVE! I
FIPLLONGID JSNVYNSNI
Bday Jo syno3g Aog

I
ee ee ee ee
--- ++

1
SLéb~~Palesapey I
LNAWLSSANI IMD !

 

 

 

 

 

 

 

 

 

 

6990—uezi0W af

INNO3D¥ LNYIANYOd
eoaluy 40 sinoas Aog

 

I
I ~«—__— =——=—= =
| equaury jo sinoas Aog sO i 6269 / 8902
ee i ee 1 — }ee775 91215 1
ZETO—uesOW df ! juawMopuy I L@S { 9EZS
AWYOHLIM ANJAMOONS E44 paiuisesun ys ! — ISM, WayLON
eIUaWy $0 synoos Aag a ee ee i ysnayp
i
I

ane eo | SUpoueg luawaalley
€L68—ueRIOW df '
TWHILVTIOD HSVI2/T A _—_—_—_—_—_———“

esJaury yo sinoasg Aog '

10740 el Lisle) Al
NOILVYLNIINOD di19
cc] PLIUEL MORN ip Lee lowri ters]

 

 

 

 

 

Case 20-10343-LSS Doc 83 _ Filed 02/20/20 Page 16 of 16

I
i
I
I
J01qaq-uoN I

JUNODIY IBWIO |

 

 

 

 

 

 

 

 

 

 

qunoosy IUaWISsAu|

|

JUNCIDy palaJ1sa8y

JUNO SY JUaWaSINgsig C=]

junosay ydiasay
yunossy

   

uo}esjua2u07 07 payuy syqz “- >

sigysueuy yueg “>

 

 

 

 

 

 

S}UNOI2Y Bal

4VH LNOW Hd
2oUaluy Jo sinaas Aog

slunodoy OM

AVH LIANAINS
esawy jo synasg Aog

 

 

squnoady xs

AVH JsWd Wis
BHIBLUY 40 $]NOEdS AOg

 

 

 

s]UNOIDY BAZ

JIVH Y5LL NYSHLYON
eo,Jauy 40 synoas Aog

 

 

 
